Appeal by plaintiffs from so much of an order of the Supreme Court, Suffolk County, dated February 22, 1971, as, on renewal and rehearing, adhered to the original decision granting defendant’s motion to dismiss the complaint. Order affirmed insofar as appealed from. No opinion. Appeal from an order of the same court, dated January 26, 1971, dismissed as academic. That order was superseded by the order dated February 22, 1971. Respondent is awarded one bill of $10 costs and disbursements, to cover both appeals. Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.